            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 1 of 7



1

2                                                        HONORABLE BENJAMIN H. SETTLE
3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT TACOMA
10
     HP TUNERS, LLC, a Nevada limited liability)
11
     company,                                  )    CASE NO. 3:17-cv-05760-BHS
                                               )
12                    Plaintiff,               )    PLAINTIFF’S       SUPPLEMENTAL
                                               )    RESPONSE    BRIEF  IN  FURTHER
13         vs.                                 )    OPPOSITION TO DEFENDANT JOHN
                                               )    MARTINSON’S      MOTION    FOR
14   KEVIN SYKES-BONNETT and SYKED)                 SUMMARY JUDGMENT
     ECU    TUNING    INCORPORATED,           a)
15   Washington  corporation,    and    JOHN)       NOTING DATE: SEPTEMBER 6, 2019
     MARTINSON,                                )
16
                                                    ORAL ARGUMENT REQUESTED
                          Defendants.
17

18
            Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its
19
     supplemental response brief in further Opposition to Defendant John Martinson’s (“Martinson”
20
     or “Defendant”) Motion for Summary Judgment (Dkt. 183) states as follows and submits the
21
     Supplemental Declaration of Andrew P. Bleiman, Esq. (“Supp. Bleiman Decl.”), which is being
22
     filed contemporaneously herewith.
23
            The purpose of this supplemental response is to apprise the Court of: (1) newly
24

25
     discovered emails on August 29, 2019, concealed and never produced by Defendants, which


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                         Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 1                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 2 of 7



1    indicate John Martinson’s (“Martinson”) direct individual knowledge of and involvement with
2    HPT’s proprietary information; and, (2) Magistrate Judge Fricke’s September 16, 2019 Report
3
     and Recommendation on Plaintiff’s Motion for Sanctions for Spoliation of Evidence (the
4
     “Spoliation Order”) (see Dkt. 202), which explicitly invokes Martinson’s individual liability as a
5
     genuine material issue as a result of Defendants’ destruction of critical evidence, which liability
6
     cannot possibly be extinguished by summary judgment due to the permanent absence of such
7
     evidence.   These recent developments, both of which relate to the Defendants’ discovery
8
     misconduct, further preclude summary judgment in favor of Martinson.
9
            On September 3, 2019, Plaintiff filed its Response in Opposition to Defendant John
10

11   Martinson’s Motion for Summary Judgment (Dkt. 190). On or about August 29, 2019, while

12   Plaintiff was in the midst of preparing its responses to the pending motions in this case, emails

13   were electronically produced in connection with Rule 34 Requests for Production1 by the

14   defendant in a separate action.     These emails further demonstrate the instant Defendants’
15
     deception and concealment of relevant evidence by revealing specific communications between
16
     Martinson and Ken Cannata (“Cannata”) that appear to show Martinson’s possession of
17
     confidential and proprietary information of HPT.. As a result, Martinson’s alleged innocent
18
     bystander defense is unavailing, and the additional factual questions raised warrant denial of
19
     Martinson’s motion for summary judgment should be denied.
20

21   1
             While hard copy production of various emails had previously been provided, such
     production did not include attachments to emails. The electronic production of such emails (and
22
     others) was made on August 29, 2019 at approximately 7:59 p.m. In light of the Labor Day
23   holiday and preparation of the responses to Defendants’ Motion for Partial Summary Judgment
     (Dkt. 182) and Defendant John Martinson’s Motion for Summary Judgment which were due on
24   September 3, 2019, counsel for Plaintiff did not have an opportunity to review the electronic
     production until after filing of Plaintiff’s Response in Opposition to Defendant John Martinson’s
25   Motion for Summary Judgment (Dkt. 190).

     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 2                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 3 of 7



1           Notably, the emails produced by defendant in the other action which were sent to and
2    from Martinson were never previously produced by Defendants in this matter. It bears note that
3
     this repeat occurrence of Defendants’ non-production of evidence was also the subject of the
4
     September 16, 2019 Spoliation Order (discussed hereinbelow), wherein Magistrate Judge Fricke
5
     concluded that Defendants’ destruction of evidence in and of itself gives rise to an adverse
6
     inference of Martinson’s individual liability.   Similarly, Plaintiff’s recent and independent
7
     Martinson-Cannata email discovery demonstrates that between October 3, 2017 and March 14,
8
     2018, approximately 55 emails were sent by Martinson to Cannata, and approximately 18 emails
9
     were sent by Cannata to Martinson in connection with their work. During the period May 3,
10

11   2018 to March 7, 20192, approximately 27 emails were sent by Martinson to Cannata and

12   approximately 12 emails were sent by Cannata to Martinson in connection with their work.

13          In these 100+ emails between Martinson and Cannata there are multiple references to

14   HPT’s confidential and proprietary information. For example, on October 13, 2017, Martinson
15
     sent an email from the email address johnsquared2@hotmail.com (which he admitted at
16
     deposition is an email address he uses) to Cannata which contained Syked ECU Tuning, Inc.’s
17
     “Firmware Builder Instructions”. (See Exhibit 1 to Supp. Bleiman Decl.). HPT’s Firmware
18
     Builder is substantial similar and was possessed by Cannata before he left HPT. (See Exhibit 2
19
     to Supp. Bleiman Decl.). Based on even a cursory review of these documents, it is clear that
20

21

22

23
     2
24          There is a gap in the production from March 15, 2018 to May 2, 2018 and no emails were
     produced for the period since March 8, 2019.
25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 3                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 4 of 7



1    Syked ECU Tuning, Inc.’s instructions are substantially similar to HPT’s confidential and
2    proprietary Firmware Builder instructions.3
3
            Similarly, on November 8, 2017, Martinson sent an email to Cannata detailing the
4
     structure of various commands in connection with the Firmware Flasher. (See Exhibit 3 to Supp.
5
     Bleiman Decl.).    HPT’s command structure is substantially similar and was possessed by
6
     Cannata before he left HPT. (See Exhibit 4 to Supp. Bleiman Decl.). Based on even a cursory
7
     comparison, Defendants’ commands sent by Martinson are substantially similar to HPT’s
8
     confidential and proprietary commands in connection with HPT’s Firmware Flasher.4 Questions
9
     of fact undeniably exist concerning Martinson’s involvement in the preparation of these
10

11   materials and his use and reliance on HPT’s confidential and proprietary information in

12   connection with such work.

13          Furthermore, on December 21, 2017, Cannata sent an email to Martinson wherein he

14   advises Martinson that he was testing Syked ECU Tuning, Inc.’s product with HPT’s proprietary
15
     MPVI (interface). (See Exhibit 5 (without attachments) to Supp. Bleiman Decl.).                  Therefore,
16
     Martinson was fully aware and involved with Cannata and knew that Cannata was using HPT’s
17

18
     3
             The documents have been marked as “Highly Confidential” by defendant in the other
19   action. Consequently, Plaintiff’s representatives have not been able to perform an analysis of the
     Defendants’ Firmware Builder Instructions. Rather, counsel has requested and obtained an
20
     example of HPT’s Firmware Builder for lay comparison. Exhibit 2 depicts two versions of
     HPT’s Firmware Builder. Cannata was in possession of both versions before he left HPT and
21
     there are substantial similarities between HPT’s Firmware Builder and the Firmware Builder
22   Instructions sent by Martinson to Cannata.
     4
             The documents have been marked as “Highly Confidential” by defendant in the other
23   action. Consequently, Plaintiff’s representatives have not been able to perform an analysis of the
     Defendants’ Firmware Flasher commands. Rather, counsel has requested and obtained an
24   example of HPT’s Firmware Flasher commands for lay comparison.

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 4                        211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 5 of 7



1    MPVI in connection with his work with both Martinson and for Defendant Syked ECU Tuning,
2    Inc.
3
            These are but a few examples demonstrating Martinson’s close working relationship with
4
     Cannata since at least 2017. These emails (among others) create questions of fact concerning
5
     Martinson’s involvement in the preparation of these materials and his use and reliance on HPT’s
6
     confidential and proprietary information in connection with such work. As such, Martinson is
7
     far from an innocent bystander in this matter. Factual questions exist in this matter concerning
8
     Martinson’s role, involvement and participation in the misconduct alleged, and Martinson’s
9
     motion for summary judgment should be denied.
10

11          Finally, on September 16, 2019, after submission of HPT’s response brief (Dkt. 190),

12   Magistrate Judge Fricke issued the above-referenced Spoliation Order. (See Dkt. 202). Here,

13   Judge Fricke’s findings and rulings also serve to preclude Martinson’s motion for summary

14   judgment. Judge Fricke unequivocally held that “[t]he information on the flash drive could have
15
     contained evidence implicating all three defendants in the misconduct alleged in this litigation.
16
     Furthermore, all three defendants had an obligation to preserve and produce the flash drive.”
17
     (See Dkt. 202, p. 12).   This alone puts Martinson’s individual liability directly in issue, and
18
     which issue(s) of fact cannot possibly be extinguished to absolve Martinson pursuant to a
19
     summary judgment. Therefore, summary judgment in Martinson’s favor would be inappropriate
20
     based on the sanctionable misconduct undertaken by the Defendants in connection with
21
     discovery in this matter, and also the factual issues which exist that arise from Defendants’
22

23
     intentional destruction of relevant and material evidence bearing on the claims which have been

24   asserted by HPT.

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                            Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 5                       211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 6 of 7



1           WHEREFORE, HP TUNERS, LLC, respectfully prays for an order denying Defendant
2    John Martinson’s Motion for Summary Judgment in its entirety, and for such other and further
3    relief as this Court deems necessary and appropriate.
4           Dated this 18th day of September, 2019       Respectfully submitted,
5
                                                         s/ Andrew P. Bleiman
6                                                        Attorneys for HP Tuners, LLC
7    Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
8
     PO Box 611
9    211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
10   Telephone: (360) 750-7547
     Fax: (360) 750-7548
11   E-mail: sgl@hpl-law.com

12   Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
13   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
14
     (312) 206-5162
15
     andrew@marksklein.com

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 6                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-1 Filed 09/18/19 Page 7 of 7



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on September 18, 2019, I caused the foregoing to be electronically
3    with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                       MARKS & KLEIN

7                                                       s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
8                                                       1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
9                                                       Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10

11
                                                        Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE BRIEF IN
     FURTHER OPPOSITION TO DEFENDANT JOHN                           Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR SUMMARY JUDGMENT - page 7                      211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
